UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09561 Century Capital Management Trust (Exact name of registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen Kane Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 Item 1. Reports to Shareholders. Table of Contents Page Letter to Shareholders 1 Fund Summaries Century Small Cap Select Fund 5 Century Shares Trust 9 Century Growth Opportunities Fund 13 Portfolio of Investments Century Small Cap Select Fund 18 Century Shares Trust 20 Century Growth Opportunities Fund 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights Century Small Cap Select Fund 28 Century Shares Trust 30 Century Growth Opportunities Fund 31 Notes to the Financial Statements 32 Disclosure of Fund Expenses 39 Privacy Policy 40 This report is submitted for the general information of the shareholders of Century Small Cap Select Fund, Century Shares Trust, and Century Growth Opportunities Fund (each a “Fund” and collectively, the “Funds”). It is not authorized for distribution to prospective investors in a Fund unless it is preceded by or accompanied by the Fund’s current prospectus. The prospectus includes important information about the Fund’s objective, risks, charges and expenses, experience of its management, and other information. Please read the prospectus carefully before you invest. The views expressed in this report are those of the Funds’Portfolio Managers as of April 30, 2013, the end of the reporting period. Any such views are subject to change at any time and may not reflect the Portfolio Managers’ views on the date that this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investments and do not constitute investment advice. There is no assurance that the Funds will continue to invest in the securities mentioned in this report. Century Funds Letter to Shareholders April 30, 2013 (Unaudited) Dear Fellow Shareholders, It is with great pride and humility that we write to you in this 85th year of Century. When the original trustees penned their first correspondence to Century Shares Trust shareholders in 1928 they had no idea that the next few years would hold one of the stock market’s worst crashes, the Great Depression, another World War, and a post-war economic boom. They believed fundamental analysis and investing in quality companies with strong management teams was the proper formula to help investors grow their investment capital over the long-term. We maintain these ideals today as our world faces its own challenges and opportunities. We remain optimistic that our consistent approach to investment management will help our shareholders achieve their long-term financial goals. We have always found the topic of retirement savings to be of great interest. Our shareholders, like others, have always worked hard and tried to save in order to have an enjoyable retirement. This goal has become more of a challenge over the years as traditional pension plans have become obsolete and the long-term viability of Social Security has been called into question. Investors are increasingly responsible for funding their own retirement, and this burden is a tremendous challenge that is hard to accomplish alone. The economic hardships of the past few years are reflected in the results of the Employee Benefit Research Institute’s 2013 Retirement Confidence Survey. The percentage of working respondents who are “very” confident in having enough money to pay for basic expenses in retirement was 25%, down from a 20-year peak high of 40%. Those who said “not too” or “not at all” confident in their saving enough grew from 18% in 2007 to 29% in 2013. What drove me to write about this challenge in my letter? As I stopped to pick up a few items on the way home from work, I realized the irony that my bank would be giving me 2.0% back on my purchases that I made with my debit card. At the same time, the money that I deposit with them in a savings account was earning less than 0.1%. Why is my bank, which normally seeks to attract deposits and encourage savings, now providing greater incentives for me to spend rather than save? The reversal of norms warps the typical long-term incentives of individuals and their ability to achieve their financial goals. We are clearly living in unusual times. Today’s low interest rate environment is impacting many traditional avenues for savings: savings accounts, money market accounts, certificates of deposit (CDs). Real U.S. Treasury interest rates for maturities 10 years and under remain negative. Investors continue to place disproportionate amounts of investable assets into bond related mutual funds, despite the lack of yield. There is a communal aversion to risky assets since the financial downturn. Semi-Annual Report | April 30, 2013 (Unaudited) 1 Century Funds Letter to Shareholders April 30, 2013 (Unaudited) Source: Federal Deposit Insurance Corporation/Citi (Data as of 5/2/2013; Data range 6/30/1999 through 12/31/2012) We believe it is important that investors consider a fully balanced and diversified approach to their investment and retirement planning strategy. Diversification and a consistent savings program are essential in an environment where more traditional savings methods offer little to no investment return. Over the long-term, the equity markets have proven to be a good defender of purchasing power for investors as the markets have historically outpaced inflation. Inflation can be a real corrosive force to retirees who may be on a fixed budget. 2 www.centuryfunds.com Century Funds Letter to Shareholders April 30, 2013 (Unaudited) Past performance does not guarantee future results Source: Factset & St. Louis Federal Reserve (Data as of 6/5/2013; Data range 12/31/1987 through 12/31/2012) Our industry hasn’t always made it easy for investors to feel comfortable. The impact of the 2008 financial crisis and a few highly publicized missteps have left some to believe the deck is stacked against them. However, we are optimistic about the economic growth outlook, as illustrated in the recent chart below of Leading Economic Indicators (LEI), which looks favorable over the coming months. Source: Factset (Data as of 6/5/2013; Data range 6/30/1987 through 4/30/2013) Semi-Annual Report | April 30, 2013 (Unaudited) 3 Century Funds Letter to Shareholders April 30, 2013 (Unaudited) At Century we take our fiduciary responsibility seriously. We understand the importance of the role we play in our shareholders’ overall financial roadmap. 85 years after the inception of Century Shares Trust, we remain committed to investing in high-quality growth companies that we believe will deliver solid returns over the long-term. Helping our shareholders reach their goals isn’t a fad or a tagline; it’s a responsibility and a privilege. We appreciate your investment in the Century Funds. We invite your questions and comments. Respectfully submitted, Alexander L. Thorndike Chairman of the Century Funds 4 www.centuryfunds.com Century Small Cap Select Fund Fund Commentary April 30, 2013 (Unaudited) HOW DID THE PORTFOLIO PERFORM? For the six-month period ended April 30, 2013, Century Small Cap Select Fund Institutional Shares returned +11.69% and the Investor Shares returned +11.51%, underperforming the Russell 2000 Growth Index’s (R2G) return of +16.60%. WHAT FACTORS INFLUENCED PERFORMANCE? Investor enthusiasm returned to the equity markets this year. While cyclical stocks drove performance early in the six-month period with Industrials and Materials outperforming, the leadership changed in January toward defensive sectors, as Health Care and Consumer Staples outperformed. For the full period, sector performance was mixed. Financials, Health Care, and Industrials led performance while Materials, Energy, and Utilities lagged significantly. The overall equity markets were strong, and every sector of the R2G finished with positive returns. Investors are digesting some powerful crosswinds, as the equity markets climb a ‘wall of worry.’ On the positive side, inflation remains low and has decelerated, even as the Federal Reserve continues to pump money into the economy; the Housing sector has rebounded; and unemployment continues to slowly improve. On the negative side, the payroll tax increase and the federal sequester are hindering Gross Domestic Product (GDP) growth trends; and the Europe and Asia economic malaise causes the dollar to strengthen, which makes imported good and commodities cheaper, but our own exports more expensive. While large discretionary purchases (houses and cars) are rising, the rest of economic spending seems to be muted, and this crosswind within consumer spending is unusual. Century Small Cap Select Fund’s performance lagged, primarily due to stock selection. j2 Global Inc. (Business cloud services), HFF Inc. (Commercial real estate intermediary) and Cohen & Steers Inc. (Asset manager – real estate) provided outsized gains over the six month period. Weakness in Atlas Air Worldwide (Aircraft outsourcer), Liquidity Services (Auction marketplace), and Select Comfort Corp. (Bed retailer) contributed to the Fund’s underperformance. In terms of sector attribution, Health Care was the leading contributor to performance, while Information Technology and Industrials lagged. HOW WAS THE PORTFOLIO POSITIONED AT PERIOD END? We have reduced our allocations to Information Technology and Materials. Technology stocks results have been negatively impacted by a general decline in the rate of spending in the space. We remain underweight in Consumer Discretionary, though we have increased our overall position. We are cautious on the Industrial sector as we await the full impact of the sequester budget and strengthening dollar impact. Overall we remain optimistic regarding the long-term outlook for both equities and the U.S. economy. Data points indicate that we should anticipate steady, moderate growth for the balance of 2013. Short-term impediments remain: the ongoing government tax/spend policy unknowns and the “tapering” of Federal Reserve monetary easing. A pull back in equity markets should be expected given the meteoric gains of recent months. Longer term, we believe that valuations are reasonable both on a relative and historical basis. We are encouraged by the strength of corporate balance sheets. We will continue to trim and build around high quality franchises with solid fundamentals, competitive advantages, and pricing power. Semi-Annual Report | April 30, 2013 (Unaudited) 5 Century Small Cap Select Fund Fund Commentary April 30, 2013 (Unaudited) Risks: The Fund concentrates its investments in the financial services and health care group of industries. Concentration in a particular industry subjects the Fund to the risks associated with that industry, and as a result, the Fund may be subject to greater price volatility than funds with less concentrated portfolios. In addition, the Fund invests in smaller companies which pose greater risks than those associated with larger, more established companies. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* J2 GLOBAL, INC. 4.48 % Internet Software & Services CAI INTERNATIONAL, INC. 3.99 % Trading Companies & Distributors COGENT COMMUNICATIONS GROUP, INC. 2.71 % Diversified Telecommunication Services SIGNATURE BANK 2.42 % Commercial Banks HFF, INC., CLASS A 2.40 % Capital Markets BEACON ROOFING SUPPLY, INC. 2.35 % Trading Companies & Distributors NPS PHARMACEUTICALS, INC. 2.32 % Biotechnology CARRIZO OIL & GAS, INC. 2.32 % Oil, Gas & Consumable Fuels DSW, INC., CLASS A 2.28 % Specialty Retail BROOKDALE SENIOR LIVING, INC. 2.19 % Health Care Providers & Services Portfolio Composition* Health Care 20.3 % Information Technology 19.8 % Industrials 18.7 % Consumer Discretionary 12.5 % Financials 10.3 % Energy 5.5 % Consumer Staples 3.0 % Telecommunication Services 2.7 % Materials 1.5 % Cash, Cash Equivalents, & Other Net Assets 5.7 % *Based on the Fund’s net assets at April 30, 2013 and subject to change. 6 www.centuryfunds.com Century Small Cap Select Fund Performance Summary April 30, 2013 (Unaudited) Institutional Shares and Investor Shares The returns shown below represent past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold or redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the Fund’s past performance. For the most recent month-end performance, please call 800-303-1928. As stated in the Fund’s current prospectus, the total (gross) operating expenses are 1.10% for the Institutional Shares and 1.47% for the Investor Shares. Returns would have been lower during the 10 year period if certain fees had not been waived or expenses reimbursed. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns April 30, 2013 1 Year 3 Year 5 Year 10 Year Century Small Cap Select Fund – Institutional Shares 8.19 % 13.78 % 6.93 % 9.12 % Century Small Cap Select Fund – Investor Shares 7.79 % 13.38 % 6.54 % 8.74 % Russell 2000® Growth Index 15.67 % 12.94 % 7.81 % 10.53 % Semi-Annual Report | April 30, 2013 (Unaudited) 7 Century Small Cap Select Fund Performance Summary April 30, 2013 (Unaudited) The graphs and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the index. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. 8 www.centuryfunds.com Century Shares Trust Fund Commentary April 30, 2013 (Unaudited) HOW DID THE PORTFOLIO PERFORM? For the six-month period ended April 30, 2013, Century Shares Trust’s shares returned +12.57%, underperforming the Russell 1000 Growth Index +13.71%. WHAT FACTORS INFLUENCED PERFORMANCE? Investor optimism has returned. The fiscal year started strong with equity markets rallying led by cyclical sectors (e.g. Materials and Industrials) while defensive sectors (e.g. Staples, Telecomm and Utilities) were laggards. Equity markets continued to appreciate into 2013, but sector leadership shifted toward defensive sectors, while cyclical sectors underperformed. The stock market performance was buoyed by solid earnings growth and an improved economic outlook. Stocks in the Russell 1000 Growth Index benefitted from multiple expansion, with Next 12 month (NTM) price-to-earnings (P/E) increasing over 200 bps to 16.2x. Early in the year investors were concerned about slowing growth in China, the impact of Federal sequestration, and the ongoing European financial crisis. Today, investors appear encouraged that the U.S. economy may grow at a moderate and steady rate. This improved domestic outlook has helped stocks rise. In the large cap growth universe, the Information Technology sector is the largest sector in the Russell 1000 Growth index and lagged all other sectors. The sector appreciated only 3.1% versus the Russell 1000 Growth index gain of 13.7%. Apple, which represents 17% of the Technology sector weighting, declined about 25% during the period, and other well known technology firms were down more than 20%. Century Shares Trust performance lagged the Russell 1000 Growth primarily due to sector allocation. The Fund was underweight the Telecommunications and Consumer Discretionary sectors for the six-month period ended April 30, 2013. Also, cash was a drag on performance given the strong stock market. Strong stock selection partially offset the weak sector allocation. Stocks such as B/E Aerospace (Aircraft cabin interior supplier), Green Mountain Coffee Roasters (Specialty coffee manufacturer), CBS Corp (Mass media company), and Adobe Systems (Marketing software) were positive contributors to performance. Apple (Consumer technology), Tiffany & Co. (Luxury retailer), Apache Corp (Energy – E&P), and Express Scripts (Pharmacy Benefit Manager), were underperformers. HOW WAS THE PORTFOLIO POSITIONED AT PERIOD-END? We have been focused more on managing outperforming positions. With the stock market up significantly in the past six months, a number of portfolio holdings have reached their price targets. We have sold or trimmed many of these positions. We have increased the Fund’s weighting in Consumer stocks while reducing allocations in the Energy and Technology sectors. We feel confident in the Fund’s current portfolio positioning, believing the companies we own will do well in a slow growth environment. The Fund is diversified across almost every sector, while maintaining a modest overweight in Financials and a modest underweight in Technology and Telecommunications. We continue to invest in high quality growth companies – with barriers to entry or competitive advantages – because we believe these factors will enable a company to enjoy attractive growth and returns over time. Semi-Annual Report | April 30, 2013 (Unaudited) 9 Century Shares Trust Fund Commentary April 30, 2013 (Unaudited) Risks: The Fund may invest a significant portion of assets in a limited number of companies or in companies within the same market sector. As a result, the Fund may be more susceptible to financial, market and economic events affecting particular companies or sectors and therefore may experience greater price volatility than funds with more diversified portfolios. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* GOOGLE, INC., CLASS A 4.46 % Internet Software & Services B/E AEROSPACE, INC. 4.24 % Aerospace & Defense LYONDELLBASELL INDUSTRIES NV, CLASS A 4.13 % Chemicals QUALCOMM, INC. 3.83 % Communications Equipment ORACLE CORP. 3.66 % Software RESMED, INC. 3.64 % Health Care Equipment & Supplies APPLE, INC. 3.62 % Computers & Peripherals EXPRESS SCRIPTS HOLDING CO. 3.47 % Health Care Providers & Services CISCO SYSTEMS, INC. 3.39 % Communications Equipment DIRECTV 3.39 % Media Portfolio Composition* Information Technology 25.5 % Consumer Discretionary 20.5 % Industrials 12.9 % Health Care 12.9 % Consumer Staples 9.3 % Financials 7.5 % Energy 4.8 % Materials 4.1 % Cash, Cash Equivalents, & Other Net Assets 2.5 % *Based on the Fund’s net assets at April 30, 2013 and subject to change. 10 www.centuryfunds.com Century Shares Trust Performance Summary April 30, 2013 (Unaudited) Institutional Shares The returns shown below represent past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold or redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the Fund’s past performance. For the most recent month-end performance, please call 800-303-1928. As stated in the Fund’s current prospectus, the total (gross) operating expenses are 1.12%. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns April 30, 2013 1 Year 3 Year 5 Year 10 Year Century Shares Trust – Institutional Shares 8.52 % 10.38 % 4.52 % 6.76 % Russell 1000® Growth Index 12.60 % 13.44 % 6.66 % 8.08 % Semi-Annual Report | April 30, 2013 (Unaudited) 11 Century Shares Trust Performance Summary April 30, 2013 (Unaudited) The graph and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000® companies with higher price-to-book ratios and higher forecasted growth values. 12 www.centuryfunds.com Century Growth Opportunities Fund Fund Commentary April 30, 2013 (Unaudited) HOW DID THE PORTFOLIO PERFORM? For the six-month period ended April 30, 2013, Century Growth Opportunities Fund returned +9.35%, trailing the Russell 2500 Growth Index, which returned +16.79%. WHAT FACTORS INFLUENCED PERFORMANCE? The early part of the six-month period saw cyclical sectors rally, particularly Industrials, which benefitted from continued monetary easing by the Federal Reserve and improving economic indicators. More defensive-oriented sectors drove performance into the backend of the period. Overall equity market returns were strong with major indices providing double digit returns. Interestingly, Information Technology usually provides leadership in bull markets, but has lagged in the current market. In the early portion of 2013, lower price-to-earnings (P/E) and slower growth companies tended to outperform. It appears that investors are favoring companies characterized by strong returns on capital versus those displaying high growth. One contributing factor may be that European capital is seeking safer haven within this segment of the US equity market. Mixed economic results and tepid company management commentary make it difficult to determine which direction we are heading. The Russell 2500 Growth Index showed strength across all sectors during the six-month period ending April 30. Financials and Consumer Discretionary were the top performing sectors, while only Materials failed to achieve double digit gains. The Fund’s underperformance was primarily a result of stock selection, though our cash position, despite being small, was a drag against an upward trending stock market. Performance was impacted by declines in Broadsoft Inc. (Communications services provider), Allied Nevada Gold Corp. (Gold and silver producer), and Vera Bradley Inc. (Women’s accessories provider). Other Information Technology and Consumer Discretionary holdings also hindered returns. Hanesbrands Inc. (Consumer apparel company), B/E Aerospace Inc. (Aircraft cabin interior supplier), and Universal Health Services Inc. (Health services provider) contributed significant returns. HOW WAS THE PORTFOLIO POSITIONED AT PERIOD-END? Although the domestic economy appears to have slowed recently, we are encouraged that the housing and auto sectors appear strong, both beneficiaries of historically low interest rates. Domestic oil and gas production remains on the rise, driven by shale gas drilling technology. We believe this will have favorable implications for the on-shoring trend in manufacturing. Concerns over the ongoing European financial crisis and the strength of the Chinese economy will continue to weigh on investors in the short-term. With these factors in mind, we continue to search for companies with sustainable secular growth drivers. The lack of strength in Information Technology led us to reduce our position significantly over the period, and we are now underweight relative to our benchmark. We do believe that individual opportunities exist. We have also reduced allocations to Materials and Energy, while adding to exposure in Consumer and Health Care. Semi-Annual Report | April 30, 2013 (Unaudited) 13 Century Growth Opportunities Fund Fund Commentary April 30, 2013 (Unaudited) Risks: The Fund invests mainly in small-cap and mid-cap companies, which, historically, have been more volatile in price than the stocks of large-cap companies. The Fund may invest in foreign companies, which involves risks not associated with investing solely in U.S. companies, such as currency fluctuations, unfavorable political developments, or economic instability. These risks are magnified in emerging markets. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* HANESBRANDS, INC. 2.52 % Textiles, Apparel & Luxury Goods ALLIANCE DATA SYSTEMS CORP. 2.47 % IT Services B/E AEROSPACE, INC. 2.40 % Aerospace & Defense BUFFALO WILD WINGS, INC. 2.35 % Hotels, Restaurants & Leisure BROWN & BROWN, INC. 2.26 % Insurance UNIVERSAL HEALTH SERVICES, INC., CLASS B 2.26 % Health Care Providers & Services SALIX PHARMACEUTICALS LTD. 2.25 % Pharmaceuticals ASSOCIATED BANC CORP. 2.13 % Commercial Banks KANSAS CITY SOUTHERN 2.11 % Road & Rail WADDELL & REED FINANCIAL, INC., CLASS A 2.08 % Capital Markets Portfolio Composition* Consumer Discretionary 25.0 % Health Care 21.9 % Industrials 15.2 % Information Technology 14.8 % Financials 8.5 % Energy 3.9 % Consumer Staples 3.7 % Telecommunication Services 1.9 % Materials 1.6 % Cash, Cash Equivalents, & Other Net Assets 3.5 % *Based on the Fund’s net assets at April 30, 2013 and subject to change. 14 www.centuryfunds.com Century Growth Opportunities Fund Performance Summary April 30, 2013 (Unaudited) Institutional Shares The returns shown below represent past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold or redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the Fund’s past performance. For the most recent month-end performance, please call 800-303-1928. As stated in the Fund’s current prospectus, the total (gross) operating expenses are 1.20%. The Adviser has agreed contractually to limit the operating expenses for the Fund’s Institutional Shares to 1.10% through February 28, 2014. Returns would have been lower during all periods if certain fees had not been waived or expenses reimbursed. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns April 30, 2013 Since 1 Year Inception* Century Growth Opportunities Fund – Institutional Shares 2.79 % 7.07 % Russell 2500® Growth 15.08 % 15.49 % * Fund Inception date of November 17, 2010. Semi-Annual Report | April 30, 2013 (Unaudited) 15 Century Growth Opportunities Fund Performance Summary April 30, 2013 (Unaudited) The graph and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. The Russell 2500® Growth Index measures the performance of the small- to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500® companies with higher price-to-book ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. 16 www.centuryfunds.com This Page Intentionally Left Blank. Semi-Annual Report | April 30, 2013 (Unaudited) 17 Century Small Cap Select Fund Portfolio of Investments April 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 94.3% Consumer Discretionary - 12.5% Distributors - 1.1% Core-Mark Holding Co., Inc. $ Hotels, Restaurants & Leisure - 1.1% Buffalo Wild Wings, Inc.(a) Household Durables - 1.6% The Ryland Group, Inc. Leisure Equipment & Products - 1.0% 84,875 Sturm Ruger & Co., Inc. Specialty Retail - 6.7% DSW, Inc., Class A Sally Beauty Holdings, Inc.(a) Select Comfort Corp.(a) Stage Stores, Inc. West Marine, Inc.(a) Textiles, Apparel & Luxury Goods - 1.0% Hanesbrands, Inc.(a) Total Consumer Discretionary Consumer Staples - 3.0% Food Products - 1.0% The Hain Celestial Group, Inc.(a) Personal Products - 2.0% Prestige Brands Holdings, Inc.(a) Total Consumer Staples Energy - 5.5% Energy Equipment & Services - 3.2% Helix Energy Solutions Group, Inc.(a) Pioneer Energy Services Corp.(a) Oil, Gas & Consumable Fuels - 2.3% Carrizo Oil & Gas, Inc.(a) Total Energy Shares Value Financials - 10.3% Capital Markets - 6.2% 216,333 Cohen & Steers, Inc. $ 491,257 HFF, Inc., Class A 233,791 Stifel Financial Corp.(a) Commercial Banks - 2.4% 144,567 Signature Bank(a) Consumer Finance - 1.1% 330,790 DFC Global Corp.(a) Insurance - 0.6% 144,589 Tower Group International Ltd. Total Financials Health Care - 20.3% Biotechnology - 3.1% 116,260 Myriad Genetics, Inc.(a) 740,503 NPS Pharmaceuticals, Inc.(a) Health Care Equipment & Supplies - 2.4% 117,306 Cyberonics, Inc.(a) 260,443 Meridian Bioscience, Inc. Health Care Providers & Services - 7.3% 254,317 Acadia Healthcare Co., Inc.(a) 164,609 Air Methods Corp. 78,049 BioScrip, Inc.(a) 363,623 Brookdale Senior Living, Inc.(a) 145,129 IPC The Hospitalist Co., Inc.(a) Health Care Technology - 2.0% 467,900 MedAssets, Inc.(a) Life Sciences Tools & Services - 3.6% 377,021 Bruker Corp.(a) 446,850 WuXi PharmaTech (Cayman), Inc., ADR(a) Pharmaceuticals - 1.9% 143,141 Jazz Pharmaceuticals PLC(a) Total Health Care See notes to financial statements 18 www.centuryfunds.com Century Small Cap Select Fund Portfolio of Investments April 30, 2013 (Unaudited) Shares Value Industrials - 18.7% Aerospace & Defense - 1.1% 59,593 Triumph Group, Inc. $ Commercial Services & Supplies - 1.5% 133,443 Heritage Crystal Clean, Inc.(a) 179,629 Herman Miller, Inc. Construction & Engineering - 0.9% 176,929 Aegion Corp.(a) Machinery - 4.9% 133,058 Graco, Inc. 97,976 Lindsay Corp. 166,785 Sun Hydraulics Corp. Professional Services - 1.5% 117,592 The Corporate Executive Board Co. Road & Rail - 1.5% 164,499 Old Dominion Freight Line, Inc.(a) Trading Companies & Distributors - 7.3% 264,018 Beacon Roofing Supply, Inc.(a) 670,300 CAI International, Inc.(a) 60,897 DXP Enterprises, Inc.(a) Total Industrials Information Technology - 19.8% Communications Equipment - 2.8% 288,572 Aruba Networks, Inc.(a) 380,098 Radware Ltd.(a) Electronic Equipment Instruments & Components - 1.8% 105,380 Anixter International, Inc. Internet Software & Services - 8.1% 244,302 Dealertrack Technologies, Inc.(a) 471,691 j2 Global, Inc. 60,462 Liquidity Services, Inc.(a) 170,028 LivePerson, Inc.(a) 138,808 Stamps.com, Inc.(a) IT Services - 1.4% 512,883 Sapient Corp.(a) Shares Value Information Technology (continued) Semiconductors & Semiconductor Equipment - 2.5% Hittite Microwave Corp.(a) $ Silicon Laboratories, Inc.(a) Software - 3.2% BroadSoft, Inc.(a) Imperva, Inc.(a) NetScout Systems, Inc.(a) SolarWinds, Inc.(a) Total Information Technology Materials - 1.5% Chemicals - 0.1% Olin Corp. Metals & Mining - 1.4% Globe Specialty Metals, Inc. Total Materials Telecommunication Services - 2.7% Diversified Telecommunication Services - 2.7% Cogent Communications Group, Inc. TOTAL COMMON STOCKS (Cost $323,915,364) SHORT-TERM INVESTMENTS - 5.7% Money Market Mutual Funds - 5.7% State Street Institutional U.S. Government Money Market Fund (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $24,248,305) Total Investments - 100.0% (Cost, $348,163,669) Other Assets in Excess of Liabilities - 0.0%(c) Net Assets - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. (c) Less than 0.05% of total net assets. Abbreviations: ADR - American Depositary Receipt Ltd. - Limited PLC - Public Limited Company See notes to financial statements Semi-Annual Report | April 30, 2013 (Unaudited) 19 Century Shares Trust Portfolio of Investments April 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 97.5% Consumer Discretionary - 20.5% Auto Components - 2.7% Lear Corp. $ Hotels, Restaurants & Leisure - 4.8% Marriott International, Inc., Class A Panera Bread Co., Class A(a) Internet & Catalog Retail - 2.4% 6,327 Priceline.com, Inc.(a) Media - 5.9% CBS Corp., Class B DIRECTV(a) Multiline Retail - 2.1% Dollar General Corp.(a) Textiles Apparel & Luxury Goods - 2.6% Gildan Activewear, Inc. Total Consumer Discretionary Consumer Staples - 9.3% Beverages - 3.3% PepsiCo, Inc. Food & Staples Retailing - 2.8% CVS Caremark Corp. Food Products - 0.7% McCormick & Co., Inc. Tobacco - 2.5% Philip Morris International, Inc. Total Consumer Staples Energy - 4.8% Energy Equipment & Services - 3.9% Halliburton Co. Oil States International, Inc.(a) Oil, Gas & Consumable Fuels - 0.9% Phillips 66 Total Energy Shares Value Financials - 7.5% Capital Markets - 2.3% SEI Investments Co. $ Diversified Financial Services - 3.3% JPMorgan Chase & Co. Insurance - 1.9% 4 Berkshire Hathaway, Inc., Class A(a) Prudential Financial, Inc. Total Financials Health Care - 12.9% Biotechnology - 3.0% Alexion Pharmaceuticals, Inc.(a) Celgene Corp.(a) Health Care Equipment & Supplies - 3.7% ResMed, Inc. Health Care Providers & Services - 3.5% Express Scripts Holding Co.(a) Pharmaceuticals - 2.7% Actavis, Inc.(a) Total Health Care Industrials - 12.9% Aerospace & Defense - 4.2% B/E Aerospace, Inc.(a) Commercial Services & Supplies - 3.4% Stericycle, Inc.(a) Construction & Engineering - 2.9% Fluor Corp. Industrial Conglomerates - 1.1% 3M Co. Trading Companies & Distributors - 1.3% Fastenal Co. Total Industrials See notes to financial statements 20 www.centuryfunds.com Century Shares Trust Portfolio of Investments April 30, 2013 (Unaudited) Shares Value Information Technology - 25.5% Communications Equipment - 9.1% Cisco Systems, Inc. $ 44,310 F5 Networks, Inc.(a) QUALCOMM, Inc. Computers & Peripherals - 6.1% Apple, Inc. EMC Corp.(a) Internet Software & Services - 4.5% Google, Inc., Class A(a) Software - 5.8% Adobe Systems, Inc.(a) Oracle Corp. Total Information Technology Materials - 4.1% Chemicals - 4.1% LyondellBasell Industries NV, Class A TOTAL COMMON STOCKS (Cost $131,187,172) Shares Value SHORT-TERM INVESTMENTS - 2.6% Money Market Mutual Funds - 2.6% 4,770,988 State Street Institutional U.S. Government Money Market Fund (0.00%(b) 7 Day Yield) $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,770,988) Total Investments - 100.1% (Cost, $135,958,160) Liabilities in Excess of Other Assets - (0.1%) ) Net Assets - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. Abbreviations: NV - Naamloze Vennootschap (Dutch: Limited Liability Company) See notes to financial statements Semi-Annual Report | April 30, 2013 (Unaudited) 21 Century Growth Opportunities Fund Portfolio of Investments April 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 96.5% Consumer Discretionary - 25.0% Hotels, Restaurants & Leisure - 2.4% Buffalo Wild Wings, Inc.(a) $ Household Durables - 7.0% DR Horton, Inc. Jarden Corp.(a) Tupperware Brands Corp. Whirlpool Corp. Internet & Catalog Retail - 2.0% TripAdvisor, Inc.(a) Multiline Retail - 2.0% Family Dollar Stores, Inc. Specialty Retail - 7.4% DSW, Inc., Class A Francesca’s Holdings Corp.(a) PetSmart, Inc. Urban Outfitters, Inc.(a) Textiles, Apparel & Luxury Goods - 4.2% Hanesbrands, Inc.(a) Vera Bradley, Inc.(a) Total Consumer Discretionary Consumer Staples - 3.7% Food & Staples Retailing - 1.9% United Natural Foods, Inc.(a) Household Products - 1.8% Spectrum Brands Holdings, Inc. Total Consumer Staples Energy - 3.9% Energy Equipment & Services - 3.0% Dril Quip, Inc.(a) Helix Energy Solutions Group, Inc.(a) Oil, Gas & Consumable Fuels - 0.9% Whiting Petroleum Corp.(a) Total Energy Shares Value Financials - 8.5% Capital Markets - 2.1% 49,911 Waddell & Reed Financial, Inc., Class A $ Commercial Banks - 2.1% 153,792 Associated Banc Corp. Insurance - 4.3% 75,230 Brown & Brown, Inc. 42,127 The Hanover Insurance Group, Inc. Total Financials Health Care - 21.9% Biotechnology - 4.5% 53,185 Alkermes PLC(a) 36,035 Myriad Genetics, Inc.(a) 21,718 Onyx Pharmaceuticals, Inc.(a) Health Care Equipment & Supplies - 5.1% 19,371 The Cooper Cos., Inc. 46,131 Cyberonics, Inc.(a) 23,812 ResMed, Inc. Health Care Providers & Services - 3.7% 47,959 Hanger, Inc.(a) 35,004 Universal Health Services, Inc., Class B Health Care Technology - 1.4% 75,837 MedAssets, Inc.(a) Life Sciences Tools & Services - 2.9% 25,153 Charles River Laboratories International, Inc.(a) 61,007 PerkinElmer, Inc. Pharmaceuticals - 4.3% 35,452 Jazz Pharmaceuticals PLC(a) 44,431 Salix Pharmaceuticals Ltd.(a) Total Health Care See notes to financial statements 22 www.centuryfunds.com Century Growth Opportunities Fund Portfolio of Investments April 30, 2013 (Unaudited) Shares Value Industrials - 15.2% Aerospace & Defense - 2.4% 39,383 B/E Aerospace, Inc.(a) $ Air Freight & Logistics - 0.9% 26,600 Hub Group, Inc., Class A(a) Construction & Engineering - 1.4% 26,158 Chicago Bridge & Iron Co., NV Electrical Equipment - 1.0% 8,504 Roper Industries, Inc. Machinery - 4.5% 76,967 ITT Corp. 53,468 Navistar International Corp.(a) 10,341 Nordson Corp. Professional Services - 1.0% 19,069 The Corporate Executive Board Co. Road & Rail - 2.1% 19,969 Kansas City Southern Trading Companies & Distributors - 1.9% 36,710 United Rentals, Inc.(a) Total Industrials Information Technology - 14.8% Communications Equipment - 1.8% 84,776 Aruba Networks, Inc.(a) Electronic Equipment Instruments & Components - 2.1% 16,496 IPG Photonics Corp. 16,105 Littelfuse, Inc. IT Services - 4.5% 14,803 Alliance Data Systems Corp.(a) 75,061 Cardtronics, Inc.(a) Semiconductors & Semiconductor Equipment - 2.5% 53,819 NXP Semiconductor NV(a) 32,922 Semtech Corp.(a) Software - 3.9% 24,023 ANSYS, Inc.(a) 41,909 BroadSoft, Inc.(a) See notes to financial statements Shares Value Information Technology (continued) Software (continued) 43,543 NetScout Systems, Inc.(a) $ 993,216 Total Information Technology Materials - 1.6% Chemicals - 1.6% 30,971 Axiall Corp. Telecommunication Services - 1.9% Diversified Telecommunication Services - 1.9% 73,569 tw telecom, Inc.(a) TOTAL COMMON STOCKS (Cost $87,019,096) SHORT-TERM INVESTMENTS - 3.1% Money Market Mutual Funds - 3.1% 3,159,834 State Street Institutional U.S. Government Money Market Fund (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $3,159,834) Total Investments - 99.6% (Cost, $90,178,930) Other Assets in Excess of Liabilities - 0.4% Net Assets - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. Abbreviations: Ltd. - Limited NV - Naamloze Vennootschap (Dutch: Limited Liability Company) PLC - Public Limited Company Semi-Annual Report | April 30, 2013 (Unaudited) 23 Century Funds Statement of Assets and Liabilities April 30, 2013 (Unaudited) Century Small Century Century Growth Cap Select Shares Opportunities Fund Trust Fund ASSETS: Investments, at value (Note 1) (cost - see below) $ $ $ Receivable for investments sold – Receivable for fund shares subscribed Dividends receivable Prepaid expenses Total Assets LIABILITIES: Payable to Affiliates: Investment adviser fee (Note 4) Administration fees (Note 5) – Distribution and service fees (Note 6) – – Payable for investments purchased – Payable for shares redeemed Accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ $ Accumulated net investment loss (1,408,800 ) (58,305 ) (224,046 ) Accumulated net realized gain/(loss) on investments (22,350,905 ) (7,283,832 ) Unrealized appreciation in value of investments NET ASSETS $ $ $ Net Assets: Institutional Shares $ $ $ Investor Shares $ N/A N/A Shares Outstanding (Note 2): Institutional Shares Investor Shares N/A N/A Net Asset Value Per Share (Represents both the offering and redemption price) Institutional Shares $ $ $ Investor Shares $ N/A N/A Cost of investments $ $ $ See notes to financial statements 24 www.centuryfunds.com Century Funds Statement of Operations For the Six Months Ended April 30, 2013 (Unaudited) Century Small Century Century Growth Cap Select Shares Opportunities Fund Trust Fund INVESTMENT INCOME: Dividends $ $ $ Foreign taxes withheld – (71,091 ) – Total Investment Income EXPENSES: Investment adviser fees (Notes 4 and 7) Distribution and service fees - (Note 6) Investor Shares – – Administration fees – Transfer agency fees: Institutional Shares Investor Shares – – Fund accounting fees Custodian fees Insurance fees Professional fees Registration fees Trustee fees Printing fees Other expenses Total Expenses Adviser waivers/reimbursements (Note 7) – – (17,369 ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation of investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ See notes to financial statements Semi-Annual Report | April 30, 2013 (Unaudited) 25 Century Funds Statement of Changes in Net Assets Century Small Cap Select Fund For the Six Months Ended For the April 30, 2013 Year Ended (Unaudited) October 31, 2012 OPERATIONS: Net investment income/(loss) $ $ ) Net realized gain on investments Change in net unrealized appreciation Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Institutional Shares From net investment income – – From net realized gains on investments – – Investor Shares From net investment income – – From net realized gains on investments – – Total distributions – – CAPITAL SHARE TRANSACTIONS: Decrease in net assets from capital share transactions (Note 2) (10,227,748 ) (14,062,915 ) Redemption fees Net decrease from share transactions (10,222,669 ) (14,056,965 ) Total increase NET ASSETS: Beginning of period End of period* $ $ *Including accumulated net investment loss $ ) $ ) See notes to financial statements 26 www.centuryfunds.com Century Funds Statement of Changes in Net Assets Century Shares Trust Fund Century Growth Opportunities Fund For the For the Six Months Ended For the Six Months Ended For the April 30, 2013 Year Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 (Unaudited) October 31, 2012 OPERATIONS: Net investment income/(loss) $ ) Net realized gain/(loss) on investments (8,245,814 ) Change in net unrealized appreciation/(depreciation) (8,805,126 ) Net increase/(decrease) in net assets resulting from operations (3,505,416 ) DISTRIBUTIONS TO SHAREHOLDERS: Institutional From net investment income (399,964 ) (554,986 ) (173,997 ) – From net realized gains on investments (21,366,389 ) (18,171,512 ) – – Total distributions (21,766,353 ) (18,726,498 ) (173,997 ) – CAPITAL SHARE TRANSACTIONS: Increase in net assets from capital share transactions (see Note 2) Redemption fees – Net increase from share transactions Total increase/(decrease) (3,666,718 ) NET ASSETS: Beginning of period End of period* $ *Including accumulated net investment loss $ ) $ ) $ ) $ ) See notes to financial statements Semi-Annual Report | April 30, 2013 (Unaudited) 27 Century Small Cap Select Fund – Institutional Shares Financial Highlights For a share outstanding throughout the periods presented. Six Months Ended April 30, 2013 Year Ended October 31, (Unaudited) NET ASSET VALUE, BEGINNING OF PERIOD $ INCOME/(LOSS) FROM OPERATIONS: Net investment income/(loss)(a) Net realized and unrealized gain/(loss) on investments ) Total income/(loss) from investment operations ) LESS DISTRIBUTIONS FROM: Net investment income – ) Tax return of capital – ) Net realized gain on investment transactions – ) Total distributions – ) REDEMPTION FEES (b) (b) (b) (b) (b) (b) NET ASSET VALUE, END OF PERIOD $ Total Return %(c) % %) RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (000’s) $ Ratio of expenses to average net assets %(d) % Ratio of net investment income/(loss) to average net assets %(d) %) %) %) %) %) Portfolio Turnover Rate 32 %(c) 53 % 75 % 85 % % % (a) Per share numbers have been calculated using the average shares method. (b) Less than $0.005 per share. (c) Not annualized. (d) Annualized. See notes to financial statements 28 www.centuryfunds.com Century Small Cap Select Fund – Investor Shares Financial Highlights For a share outstanding throughout the periods presented. Six Months Ended April 30, 2013 Year Ended October 31, (Unaudited) NET ASSET VALUE, BEGINNING OF PERIOD $ INCOME/(LOSS) FROM OPERATIONS: Net investment income/loss(a) Net realized and unrealized gain/(loss) on investments ) Total income/(loss) from investment operations ) LESS DISTRIBUTIONS FROM: Tax return of capital – ) Net realized gain on investment transactions – ) Total distributions – ) REDEMPTION FEES (b) (b) (b) (b) (b) (b) NET ASSET VALUE, END OF PERIOD $ Total Return %(c) % %) RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (000’s) $ Ratio of expenses to average net assets %(d) % Ratio of net investment income/(loss) to average net assets %(d) %) %) %) %) %) Portfolio Turnover Rate 32 %(c) 53 % 75 % 85 % % % (a) Per share numbers have been calculated using the average shares method. (b) Less than $0.005 per share. (c) Not annualized. (d) Annualized. See notes to financial statements Semi-Annual Report | April 30, 2013 (Unaudited) 29 Century Shares Trust – Institutional Shares Financial Highlights For a share outstanding throughout the periods presented. Six Months Ended April 30, 2013 Year Ended October 31, (Unaudited) NET ASSET VALUE, BEGINNING OF PERIOD $ INCOME/(LOSS) FROM OPERATIONS: Net investment income/(loss)(a) ) ) (b) ) Net realized and unrealized gain/(loss) on investments ) Total income/(loss) from investment operations ) LESS DISTRIBUTIONS FROM: Net investment income ) ) ) )(b) ) ) Net realized gain on investment transactions ) ) ) – – ) Total distributions ) ) ) )(b) ) ) REDEMPTION FEES (b) (b) (b) (b) (b) (b) NET ASSET VALUE, END OF PERIOD $ Total Return %(c) % %) RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (000’s) $ Ratio of expenses to average net assets %(d) % Ratio of net investment income/(loss) to average net assets %(d) % %) %) % %) Portfolio Turnover Rate 23 %(c) 79 % 72 % 67 % 79 % 91 % (a) Per share numbers have been calculated using the average shares method. (b) Less than $0.005 per share. (c) Not annualized. (d) Annualized. See notes to financial statements 30 www.centuryfunds.com Century Growth Opportunities Fund – Institutional Shares Financial Highlights For a share outstanding throughout the periods presented. For the Period Six Months Ended For the November 17, 2010 April 30, 2013 Year Ended (Inception) to (Unaudited) October 31, 2012 October 31, 2011 NET ASSET VALUE, BEGINNING OF PERIOD $ $ $ INCOME/(LOSS) FROM OPERATIONS: Net investment income/(loss)(a) ) ) Net realized and unrealized gain on investments Total income from investment operations LESS DISTRIBUTIONS FROM: Net investment income ) – – Total distributions ) – – REDEMPTION FEES – (b) (b) NET ASSET VALUE, END OF PERIOD $ $ $ Total Return %(c) % %(c) RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets without giving effect to contractual expense agreement %(d) % %(d) Ratio of expenses to average net assets %(d) % %(d) Ratio of net investment income/(loss) to average net assets %(d) %) %)(d) Portfolio Turnover Rate 70 %(c) % %(c) (a) Per share numbers have been calculated using the average shares method. (b) Less than $0.005 per share. (c) Not annualized. (d) Annualized. See notes to financial statements Semi-Annual Report | April 30, 2013 (Unaudited) 31 Century Funds Notes to Financial Statements April 30, 2013 (Unaudited) (1) SIGNIFICANT ACCOUNTING POLICIES Century Capital Management Trust (the “Trust”) is registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as an open-end management investment company organized as a Massachusetts business trust. Century Shares Trust, Century Small Cap Select Fund and Century Growth Opportunities Fund (each a “Fund” and, collectively, the “Funds”) are diversified series of the Trust. The following are significant accounting policies consistently followed by the Funds and are in conformity with accounting principles generally accepted in the United States (GAAP). The investment objective of Century Shares Trust is to seek long-term growth of principal and income. The investment objective of each of Century Small Cap Select Fund and Century Growth Opportunities Fund is to seek long-term capital growth. A. Security Valuations — Equity securities are valued at the last reported sale price or official closing price on the primary exchange or market on which they are traded, as reported by an independent pricing service. If no sale price or official closing price is reported, market value is generally determined based on quotes or closing prices obtained from a quotation reporting system, established market maker, or reputable pricing service. For unlisted securities and for exchange-listed securities for which there are no reported sales or official closing prices, fair value is generally determined using closing bid prices. In the absence of readily available market quotes, securities and other assets will be valued at fair value, as determined in good faith under procedures established by and under the general supervision of the Funds’ Board of Trustees. Short-term obligations, maturing in 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value each business day. A three-tier hierarchy has been established to classify fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Various inputs are used in determining the value of each Fund’s investments as of the reporting period end. These inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 — Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Funds have the ability to access at the measurement date; Level 2 — Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 — Significant unobservable prices or inputs (including the Fund’s own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 32 www.centuryfunds.com Century Funds Notes to Financial Statements April 30, 2013 (Unaudited) The following is a summary of the inputs used as of April 30, 2013 in valuing the Funds’ investments carried at fair value: Century Small Cap Select Fund Level 2 - Other Level 3 - Significant Significant Investments in Securities at Level 1 - Observable Unobservable Value* Quoted Prices Inputs Inputs Total Common Stocks $ $
